Exhibit 10.1

FEBRUARY 2012 BRIDGE FINANCING NOTE NO. 1

THE OFFER AND SALE OF THIS NOTE (THE “NOTE”) HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR UNDER THE LAWS OF
ANY STATE. THE NOTE MAY NOT BE OFFERED, SOLD, TRANSFERRED, ASSIGNED, PLEDGED,
MORTGAGED, HYPOTHECATED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT WITH RESPECT TO SUCH TRANSFER OR
AN OPINION OF ISSUER’S LEGAL COUNSEL THAT SUCH REGISTRATION UNDER THE SECURITIES
ACT IS NOT REQUIRED BY VIRTUE OF AN AVAILABLE EXEMPTION THEREFROM.

PROMISSORY NOTE

 

US$                        Issuance Date: February 1, 2012

FOR VALUE RECEIVED, the undersigned, First Physicians Capital Group, Inc., a
Delaware corporation (“FPCG”) , promises to pay or cause to be paid to the order
of                 , a                 company (the “Initial Holder”), or, if
this Note is later held by a Subsequent Holder (as that term is defined herein)
as a result of a Permitted Transfer (as that term is defined herein), then to
such Subsequent Holder (as that term is defined herein), in lawful money of the
United States of America without set-off, demand, deduction or counterclaim, the
aggregate principal amount of                 (the “Principal”) on the Maturity
Date (as that term is defined below), together with interest (the “Interest”) at
a rate equal to ten percent (10%) per annum (the “Interest Rate”) calculated on
a 365-day year and on the basis of actual days elapsed during the period
beginning on and inclusive of the date first set forth above (such date, the
“Issuance Date”) until the Principal becomes due and payable, whether upon the
Maturity Date, or such other date by acceleration or otherwise in accordance
with the terms hereof plus an additional amount equal to fifteen percent
(15%) of the initial Principal amount, payable on the Maturity Date. For the
avoidance of doubt, unless otherwise stated, the term “Holder” as used herein
refers to each and any Holder of this Note, including the Initial Holder, any
Subsequent Holder (as that term is defined herein), and, in the event that there
is more than one Holder of this Note, then all such Holders jointly and
severally. This Note may not be offered, sold, transferred, assigned, pledged,
mortgaged, hypothecated, transferred, conveyed or otherwise disposed of by the
Holder in the absence of an effective registration statement under the
Securities Act with respect to such transfer or an opinion of FPCG’s legal
counsel that the registration of such transfer is not required by virtue of an
available exemption therefrom. Notwithstanding the foregoing, this Note may be
transferred only (i) to an affiliate of the Holder for estate planning purposes,
or (ii) to a third party at the option of the Holder following the occurrence of
an uncured and unwaived Event of Default hereunder (any such subsequent holder
of this Note, a “Subsequent Holder,” and each of the transfers set forth in
clauses (i) and (ii) of this sentence, a “Permitted Transfer”); provided,
however, that any Permitted Transfer shall be subject to compliance with all
applicable securities laws and shall not be made in the absence of an effective
registration statement under the Securities Act with respect to such transfer or
an opinion of FPCG’s legal counsel that the registration of such transfer is not
required by virtue of an available exemption therefrom. Certain capitalized
terms used herein are defined in Section 20.



--------------------------------------------------------------------------------

This Note is issued in connection with the sale and issuance of up to $3,313,000
in principal amount of promissory notes (the “Notes”). Each Note shall rank on a
pari passu basis in all respects with all other Notes issued in such financing
(the “Bridge Financing”) and all such Notes shall be repaid by the Company on a
pari passu, pro rata basis. As additional consideration for the purchase of
Notes, each participant in the Bridge Financing shall be issued a financing
warrant to purchase shares of the Common Stock of the Company at an exercise
price of $0.01 per share (each a “Warrant” and together, the “Warrants”).

1. Payments of Principal. On the Maturity Date (as that term is defined herein),
FPCG shall pay to the Holder the unpaid Principal of this Note, together with
any accrued and unpaid Interest. The “Maturity Date” shall be June 30, 2014 or,
(a) if extended at the option of FPCG pursuant to the terms of Section 3 hereof,
then on such later date; (b) if accelerated at the option of Holder in
accordance with the terms of Section 6 hereof, then on such earlier date;
(c) the date on which the entire Principal, together with any accrued but unpaid
Interest, is repaid; (d) if extended by mutual agreement of Holder and FPCG,
then on such later date; or (e) the date on which the outstanding Principal,
together with accrued but unpaid Interest, is otherwise reduced to zero,
regardless of the nature of or reason for such reduction.

2. Interest. Interest accrues at the Interest Rate on all outstanding unpaid
Principal owed under this Note and shall begin to accrue on the Issuance Date
and may be paid from time to time in amounts as determined by FPCG up to, but
not including, the date on which the entire Principal is repaid (each, an
“Interest Date”). Interest accrues at the Interest Rate on all outstanding
unpaid Principal owed under this Note. If Interest is not paid on the first
business day of each year following the Issuance Date, it shall thereafter bear
like interest as the Principal.

3. Maturity Date Extension. The Maturity Date of this Note may be extended
(a) at the option of FPCG (which option may be exercised in FPCG’s sole and
absolute discretion, for any reason or no reason at all), to September 30, 2014,
or (b) upon mutual agreement of the Holder and FPCG. In the event that FPCG
chooses to exercise the option set forth in clause (a) of this Section 3, FPCG
shall deliver to the Holder written notice of such election on or prior to
June 23, 2014.

4. Repayment by FPCG. FPCG may at any time and from time to time prepay all or
any portion of the outstanding Principal and/or any accrued but unpaid Interest
to the Holder without premium or penalty.

5. Intentionally Omitted.

6. Covenants.

(a) Call Right on Equity Financing. In the event that (a) FPCG completes an
equity financing for its own account or for the account of one of its
subsidiaries, and the aggregate gross proceeds of such entity exceed five
million dollars ($5,000,000) or FPCG and its subsidiaries collectively incur
more than Seven Million Five Hundred Thousand Dollars ($7,500,000) in new debt
after the Issuance Date of this Note and without the written consent of holders
of notes that represent a majority of the aggregate outstanding principal
balance of the Notes (“Required Majority”), then the Holder may, at its option,

 

PROMISSORY NOTE – Page 2



--------------------------------------------------------------------------------

declare by written notice to FPCG the unpaid Principal of the Note (together
with all accrued but unpaid Interest thereon) to be immediately due and payable,
and, in such event, FPCG shall immediately pay to the Holder all such amounts
due and payable with respect to this Note.

(b) Incurrence of Indebtedness. Beginning on the Issuance Date of this Note, and
ending on the Maturity Date or on the date on which this Note is otherwise
cancelled or terminated, whichever is earlier, FPCG shall not incur or
guarantee, assume or suffer to exist any Indebtedness, other than the
Indebtedness evidenced by this Note and Permitted Indebtedness, without the
consent of a Required Majority, which shall not be unreasonably withheld,
conditioned or delayed.

(c) Asset Sales. Beginning on the Issuance Date of this Note, and ending on the
Maturity Date or on the date on which this Note is otherwise cancelled or
terminated, whichever is earlier, FPCG shall not complete any Asset Sale without
the prior consent of a Required Majority, which consent shall not be
unreasonably withheld, conditioned or delayed.

(d) Use of Proceeds. FPCG will use amounts received from Holder pursuant to this
Note for general corporate purposes.

7. Default.

(a) Events of Default. The occurrence of any of the following prior to the
Maturity Date, unless otherwise waived by a Required Majority, shall constitute
an “Event of Default” under this Note:

(i) Failure to Pay. FPCG shall fail to pay (i) within five (5) business days of
FPCG’s receipt of Holder’s written notice of such failure to pay any Principal
or Interest payment when due hereunder or (ii) any other payment required under
the terms of this Note on the date due and such payment shall not have been made
within five (5) business days of FPCG’s receipt of Holder’s written notice to
FPCG of such failure to pay.

(ii) Voluntary Bankruptcy or Insolvency Proceedings. FPCG shall (i) apply for or
consent to the appointment of a receiver, trustee, liquidator or custodian of
itself or of all or a substantial part of its property; (ii) be unable, or admit
in writing its inability, to pay its debts generally as they mature; (iii) make
a general assignment for the benefit of its or any of its creditors; (iv) be
dissolved or liquidated; (v) become insolvent (as such term may be defined or
interpreted under applicable law); (vi) commence a voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
itself or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or consent to any such relief or to the appointment of or
taking possession of its property by any official in an involuntary case or
other proceeding commenced against it; or (vii) take any action for the purpose
of effecting any of the foregoing.

 

PROMISSORY NOTE – Page 3



--------------------------------------------------------------------------------

(iii) Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for the
appointment of a receiver, trustee, liquidator or custodian of FPCG or of all or
substantially all of its real or personal property, or an involuntary proceeding
for liquidation, reorganization or other relief with respect to FPCG or the
debts thereof under any bankruptcy, insolvency or other similar law now or
hereafter in effect shall be commenced and an order for relief entered;
provided, that if any such proceeding is commenced but subsequently dismissed or
discharged within sixty (60) days of commencement, it shall not constitute an
Event of Default; and provided further, that, notwithstanding anything herein to
the contrary, Holder may not exercise any of the rights or remedies available to
it by virtue of and as set forth in Section 7(b) hereof until the expiration of
such (60) day period.

(iv) Covenant Compliance. FPCG shall fail to observe or perform any other
covenant or agreement contained in this Note which failure is not either waived
or cured, if possible to cure, within five (5) Business Days after notice of
such default is sent by the Holder.

(v) Representations and Warranties. Any representation or warranty of FPCG made
herein shall be untrue or incorrect in any material respect as of the date
hereof.

(b) Rights of Holder upon Default. Except as otherwise qualified or limited by
the terms and conditions of this Note, the Warrants, any agreements in
connection with the Bridge Financing or applicable law, upon the occurrence or
existence of any unwaived or uncured Event of Default described in
Section 7(a)(i), (iv) or (v) and at any time thereafter during the continuance
of such Event of Default, Holder may, by written notice to FPCG, declare all
then-outstanding Principal and Interest obligations due on the date of such
Event of Default by FPCG hereunder to be immediately due and payable without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived. Except as set forth in Section 7(a)(iii) hereof, upon
the occurrence or existence of any unwaived or uncured Event of Default
described in Sections 7(a)(ii) or (iii), by written notice to FPCG, all
then-outstanding Principal and Interest obligations due by FPCG hereunder shall
automatically become immediately due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived. In addition to the foregoing remedies, upon the occurrence or existence
of any Event of Default, Holder may exercise any other right, power or remedy
granted to it hereby or otherwise permitted to it by law, either by suit in
equity or by action at law, or both.

8. Reissuance of This Note.

(a) Lost, Stolen or Mutilated Note. Upon receipt by FPCG of evidence reasonably
satisfactory to FPCG of the loss, theft, destruction or mutilation of this Note,
an affidavit from Holder to such effect, an indemnity in form and substance
reasonably acceptable to FPCG and, in the case of mutilation, upon surrender and
cancellation of this Note, FPCG shall execute and deliver to the Holder a new
note (in accordance with Section 8(b)) representing the Principal amount
then-outstanding.

 

PROMISSORY NOTE – Page 4



--------------------------------------------------------------------------------

(b) Issuance of New Notes. Whenever FPCG is required to issue a new note
pursuant to the terms of this Note, such new note (i) shall be of like tenor
with this Note, (ii) shall represent, as indicated on the face of such new note,
the Principal remaining outstanding as of the date on which such new note is
executed, (iii) shall have an issuance date, as indicated on the face of such
new note, which is the same as the Issuance Date of this Note, and (iv) shall
have the same rights and conditions as this Note.

9. Representations and Warranties. In order to induce the Holder to advance the
funds represented by this Note to FPCG, FPCG, hereby makes each of the following
representations and warranties to Holder:

(a) FPCG (i) is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware; (ii) has the necessary power
and authority to own its property and assets and to engage in its business
operations as currently conducted; (iii) has the necessary power and authority
to execute and deliver this Note and to perform its obligations hereunder and
thereunder; and (iv) has taken all necessary action to authorize the execution,
delivery and performance of this Note.

(b) This Note upon its due execution and delivery constitutes the legal, valid
and binding obligation of FPCG enforceable against FPCG in accordance with its
terms except as the enforcement thereof may be limited by applicable bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally.

10. Remedies, Characterizations and Other Obligations. The remedies provided in
this Note shall be cumulative and in addition to all other remedies available
under this Note at law or in equity (including a decree of specific performance
and/or other injunctive relief), and nothing herein shall limit the Holder’s
right to pursue actual and consequential damages for any material, uncured
failure by FPCG to comply with the terms of this Note. Amounts set forth or
provided for herein with respect to payments and the like (and the computation
thereof) shall be the amounts to be received by the Holder and shall not, except
as expressly provided herein, be subject to any other obligation of FPCG (or the
performance thereof).

11. Payment of Collection, Enforcement and Other Costs. If (a) this Note is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding, or (b) there occurs any bankruptcy,
reorganization, receivership of FPCG or other similar proceeding, in each case,
involving a claim under this Note, then FPCG shall pay the reasonable costs
incurred by the Holder for such collection, enforcement or action or in
connection with such bankruptcy, reorganization, receivership or other
proceeding, including, but not limited to, attorneys’ fees and disbursements.

12. Construction; Headings. This Note shall be deemed to be jointly drafted by
FPCG and the Holder and shall not be construed against any Person as the drafter
hereof. The headings of this Note are for convenience of reference and shall not
form part of, or affect the interpretation of, this Note.

 

PROMISSORY NOTE – Page 5



--------------------------------------------------------------------------------

13. Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.

14. Notices; Payments.

(a) Notices. Whenever notice is required to be given under this Note, unless
otherwise specifically provided herein, such notice shall be in writing (to the
parties at the addresses set forth below the recipients’ signature to this Note,
or at such other address as shall be given in writing by a party to the other
parties) and will be deemed given at the earlier of (i) the time of actual
delivery, (ii) the next business day after deposit with a nationally recognized
overnight courier specifying next day delivery, with written verification of
receipt, (iii) when delivered if sent electronically or via facsimile, or
(iv) on the fifth (5th) business day following the date deposited with the
United States Postal Service, postage prepaid, certified with return receipt
requested. (or to a party at such other address as such party may have specified
by notice given to the other party pursuant to this provision). All notices,
requests, demands and other communications hereunder, and shall be deemed to
have been duly given

(b) Payments. Whenever any payment in cash is to be made by FPCG to any Person
pursuant to this Note, such payment shall be made (i) in lawful money of the
United States of America by a check drawn on the account of FPCG and sent via
overnight courier service to such Person at such address as previously provided
to FPCG in writing or (ii) via wire transfer of immediately available funds in
accordance with the Holder’s wire transfer instructions. Whenever any amount
expressed to be due by the terms of this Note is due on any day which is not a
Business Day, the same shall instead be due on the following Business Day and,
in the case of any Interest Date which is not the date on which this Note is
paid in full, the extension of the due date thereof shall not be taken into
account for purposes of determining the amount of Interest due on such date.

15. Cancellation. After all Principal, accrued Interest and other amounts at any
time owed on this Note have been paid in full in cash, this Note shall
automatically be deemed canceled, shall be surrendered to FPCG for cancellation
and shall not be reissued.

16. Governing Law; Jurisdiction. This Note shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Note and all disputes arising hereunder
shall be governed by, the laws of the State of Delaware, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of Delaware or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of Delaware. Without limiting the
generality of the foregoing, the parties agree that the Interest Rate shall be
governed by Section 2301 of the Delaware Commerce and Trade Code (Title 6,
Subtitle II, Chapter 23 of the Delaware Code, as subsequently amended, modified
or revised. Any suit, action or proceeding seeking to enforce any provision of,
or based on any dispute or matter arising out of or in connection with, this
Note must be brought in the state or federal courts located in Los Angeles
County, California. Each of Holders and FPCG: (a) consents to the exclusive
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding, (b) irrevocably waives, to the fullest
extent permitted by law, any objection which it may now or hereafter have to the
laying of

 

PROMISSORY NOTE – Page 6



--------------------------------------------------------------------------------

the venue of any such suit, action or proceeding in any such court or that any
such suit, action or proceeding which is brought in any such court has been
brought in an inconvenient forum, (c) will not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court,
and (d) will not bring any action arising out of this Note in any other court.

17. Usury. Notwithstanding anything to the contrary set forth herein, in no
event shall amounts paid hereunder exceed the highest rate permitted under
applicable usury laws. If any amounts collected by Holder hereunder exceed such
rate, said excess amounts shall be applied first to the reduction of the unpaid
Principal balance under this Note and then to the reduction of accrued but
unpaid Interest, or, if such excess amounts exceed the unpaid balance of
Principal and accrued but unpaid Interest under this Note, such excess amounts
shall be immediately refunded in cash to FPCG.

18. Legal Fees. FPCG shall upon request of Holder promptly reimburse Holder for
all legal fees, costs and expenses incurred by Holder in connection with (i) the
drafting, preparation and negotiation of this Note and the Warrants, and the
evaluation of the transactions contemplated hereby and thereby; and (ii) the
preparation of a Securities and Exchange Commission Form 3 and Schedule 13D or
13G in connection with the transactions represented by this Note and the
Warrants. Notwithstanding the foregoing, the aggregate amount of legal fees,
costs and expenses for which FPCG shall be obligated to reimburse Holder
hereunder shall not (considered together with legal fees, costs and expenses
incurred by the holders of any notes comprising the Bridge Financing or such
matters) exceed Five Thousand Dollars ($5,000).

19. Certain Waivers. All persons now or hereafter liable for payment of the
Principal due under this Note, or any part hereof, do hereby expressly waive
presentment for payment, notice of dishonor, protest and notice of protest, and
agree that the time for the payment of all or any part of the outstanding
balance under this Note may be extended without releasing or otherwise affecting
their obligation to pay on this Note.

20. Certain Definitions. For purposes of this Note, the following terms shall
have the following meanings:

(a) “Asset Sale” means the sale of a substantial portion of FPCG’s assets other
than in the ordinary course of business.

(b) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required to
remain closed.

(c) “Capital Lease Obligation” means, at the time any determination is to be
made, the amount of the liability in respect of a capital lease that would at
that time be required to be capitalized on a balance sheet prepared in
accordance with GAAP.

(d) “Common Stock” shall mean the common stock of FPCG, par value $0.01 per
share.

(e) “GAAP” means United States generally accepted accounting principles,
consistently applied.

 

PROMISSORY NOTE – Page 7



--------------------------------------------------------------------------------

(f) “Indebtedness” means any indebtedness which does not constitute Permitted
Indebtedness and which:

 

  (i) represents borrowed money;

 

  (ii) is evidenced by bonds, notes or similar negotiable instruments;

 

  (iii) represents banker’s acceptances; or

 

  (iv) represents Capital Lease Obligations;

provided, however, that indebtedness shall constitute Indebtedness only if and
only to the extent that any of the preceding items would appear as a liability
upon a balance sheet of FPCG prepared in accordance with GAAP.

(g) “Permitted Indebtedness” means (i) any indebtedness of FPCG or its
subsidiaries created in the ordinary course of business; (ii) the Bridge
Financing; (iii) indebtedness of which the Holder has actual knowledge;
(iv) accrued expenses; (v) trade payables, (vi) indebtedness that is not in
excess of $100,000.

(h) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

21. Amendment or Waiver. Both this Note and the terms and conditions of the
Bridge Financing, including, without limitation, the aggregate value of the
Notes issued thereunder, may be amended or a provision hereof waived only in a
writing signed by the Company and a Required Majority; provided, however, that
any such amendment or waiver shall apply to all Notes issued in the Bridge
Financing. The Holder acknowledges that a Required Majority will have the right
and power to diminish or eliminate all rights of the Holder hereunder.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

PROMISSORY NOTE – Page 8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, FPCG has caused this Note to be duly executed as of
January 10, 2014.

 

FIRST PHYSICIANS CAPITAL GROUP, INC.

By:

      Sean Kirrane   Chief Executive Officer

ACKNOWLEDGED AND AGREED TO:

 

HOLDER: By:  

 

  Name, Title